Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-18 are pending. 

Response to Arguments

2.	In light of the amendments to the claims, the claim objection of claim 16 is withdrawn. 

3.	In light of the amendments to the claims, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 17 and 18 is withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-9, 11-12 and 14-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over FRENNE et al, WO 2015/080649 A1 (as cited in the IDS 10/22/2019) hereafter FRENNE in view of Yamamoto et al, US 2021/0184312 hereafter Yamamoto.


As for claim 1, Frenne discloses:
A cell search and synchronization method in a wireless communication system providing at least one cell having a frequency span in the frequency domain (Frenne, Fig. 8, page 1, lines 6-10, page 2, lines 13-20, page 6, lines 1-9, page 6, lines 26-32, page 22, lines 28-35, A synchronization method in a 5G cell having a frequency span of 20 MHz bandwidth/frequency domain), the method comprising: 
defining, for a said cell, a plurality of resources within the frequency span and within a defined time frame for transmitting a synchronization signal wherein a resource (Frenne, page 6, lines 1-9, page 6, lines 26-32, page 22, lines 28-35, Pre-defining, for a 5G cell, a plurality of resources with the pre-defined time and frequency position of an OFDM symbol for transmitting a synchronization symbol); and 
transmitting the synchronization signal in more than one of the plurality of resources (Frenne, Fig. 6, Fig. 8, 801, page 6, lines 26-32, page 15, lines 23-31, page 22, lines 8-12, Transmitting the synchronization signals in more than one of a plurality of OFDM symbols/resources).  

Frenne does not explicitly disclose determining the number of transmissions of the synchronization signal within a predetermined time period.

However, Yamamoto discloses determining the number of transmissions of the synchronization signal within a predetermined time period (Yamamoto, [0500], Determining the number of times the synchronization-source base station device is detected/transmits a signal within a predetermined period).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Frenne with determining the number of transmissions of the synchronization signal within a predetermined time period as taught by Yamamoto to more efficiently perform the synchronization process (Yamamoto, [0030]). 

claim 2, Frenne discloses:
The synchronization signal comprises one or more instances of a primary synchronization signal and one or more instances of a secondary synchronization signal used by a terminal in the wireless communication system to synchronize with the cell (Frenne, Fig. 6, Fig. 8, 802, page 22, lines 16-32, page 23, lines 1-10, The association signal includes a first synchronization signal and a second synchronization signal).

As for claim 3, Frenne discloses:
Transmitting the synchronization signal includes determining how many of the plurality of resources to employ for transmitting a primary synchronization signal in the time frame (Frenne, page 13, lines 24-35, Transmitting the synchronization signal  include determining N number of OFDM symbols/resources), whereby the number of resources, each employed for transmitting one instance of the primary synchronization signal, may vary from one time frame to another time frame (Frenne, page 13, lines 24-35, Determining N number of OFDM symbols/resources for transmitting the synchronization signal).  

As for claim 4, Frenne discloses:
Transmitting a secondary synchronization signal in one or more resources within the frequency span and within the defined time frame (Frenne, page 22, line 28 thru page 23, line 10, Transmitting the SSS in the predefined time and frequency positions for the first synchronization signal), one or more of said secondary synchronization signals being used by the terminal to obtain further information about the cell (Frenne, page 22, line 28 thru page 23, line 10, Transmitting the SSS which is used to obtain a secondary synchronization signal about the cell, the method further comprising defining the possible resources for transmission of a secondary synchronization signal such that there is a predetermined relationship between a 33FJHL 9462 resource in which a primary synchronization signal is transmitted and at least one resource in which a secondary synchronization signal is transmitted (Frenne, page 22, line 28 thru page 23, line 10, Transmitting the SSS which is used to obtain a secondary synchronization signal about the cell and determining predefined time and frequency positions for the first synchronization signal ).  

As for claim 5, Frenne discloses:
The defining includes providing a mapping of an integer number M of transmissions of the primary synchronization signal to an integer number N of transmissions of the secondary synchronization signal where M>=1, N>=1 and M >= N or M <= N (Frenne, page 14, lines 16-20, The number of PSS signals in integer amount greater than or equal to 1 and the SSS signals in integer amount greater than or equal to 1 and there can be more SSS that PSS or vice versa or an equal number of SSS/PSSS).  

As for claim 6, Frenne discloses:
Transmitting the secondary synchronization signal includes determining how many of the possible to employ for transmitting the secondary synchronization signal in the time frame, whereby the number of instances of the secondary synchronization signal may vary from one time frame to another time frame (Frenne, page 13, lines 24-29 and page 14, lines 16-20, Transmitting the SSS (secondary synchronization signal) includes determining the number of SSS within a frame depending on the number of PSS (primary synchronization signal)  with said subframe).  

As for claim 7, Frenne discloses:
Transmitting a broadcast channel at one or more resources within the frequency span, the method further comprising defining possible resources for the broadcast channel such that there is a predetermined relationship between a resource in which the secondary synchronization signal is transmitted and at least one resource in which the broadcast channel is transmitted (Frenne, Fig. 6, page 14, lines 26-33, page 16, lines 7-9, page 19, lines 1-9, Transmitting the PBCH in one or more subframes within the frequency span, defining resources/subframes for the PCH such that there is a predetermined relationship/mapping between the resource/subframe in the PSS (primary/first synchronization signal) is transmitted and at least one resource/subframe in with the PBCH is transmitted).  

As for claim 8, Frenne discloses:
The defining includes providing a mapping between an integer number N of transmissions of the secondary synchronization signals and an integer number P of transmissions of the broadcast channel where N>=1, P>=1 and N >= P or N <= P (Frenne, Fig. 6, page 14, lines 26-33, page 16, lines 7-9, page 19, lines 1-9, Defining the mapping within subframe between an integer number of SSS to the integer number of PBCH as shown in figure 6).  

As for claim 9, Frenne discloses:
Transmitting a broadcast channel in one or more resources within the frequency span, the method further comprising defining possible resources for the broadcast channel such that there is a predetermined relationship between a resource in which the primary synchronization 34FJHL 9462 signal is transmitted and at least one resource in which the broadcast channel is transmitted (Frenne, Fig. 6, page 14, lines 26-33, page 16, lines 7-9, page 19, lines 1-9, Transmitting the PBCH in one or more subframes within the frequency span, defining resources/subframes for the PCH such that there is a predetermined relationship/mapping between the resource/subframe in the PSS is transmitted and at least one resource/subframe in with the PBCH is transmitted).  

As for claim 11, Frenne discloses:
The broadcast channel is transmitted in a plurality of resources within the frequency span and an identical content is transmitted in each of the resources (Frenne, page 16, lines 16-17, The PBCH is transmitted in each instance of a within the frame).  

As for claim 12, Frenne discloses:
The transmitting provides multiple instances of at least one of: the primary synchronization signal; the secondary synchronization signal; and the broadcast channel (Frenne, page 13, lines 24-27, page 14, lines 26-35, The transmitting includes multiple instances of a PSS, SSS and a PBCH).  

claim 14, Frenne discloses:
The resources are distributed over substantially the whole frequency span used by the cell (Frenne, page 2, lines 13-20, The resources are distributed on the 20 MHz bandwidth used in the 5G cell).
  
As for claim 15, Frenne discloses:
The defining is based on a numerology applicable to the frequency span of the cell (Frenne, page 2, lines 13-20, The numerology applicable to the ).  

As for claim 16, Frenne discloses:
A wireless communication system comprising a base station controlling at least one cell, the cell having a frequency span in the frequency domain (Frenne, Fig. 8, page 1, lines 6-10, page 2, lines 13-20, page 6, lines 1-9, page 6, lines 26-32, page 22, lines 28-35, The wireless communication system including a base station in a 5G cell having a frequency span of 20 MHz bandwidth/frequency domain), the base station comprising:
a memory that stores a plurality of instructions; and processor circuitry that couples to the memory and is configured to execute the plurality of instructions to (Frenne, Fig. 13, The processor and memory modules of the network node):
define, for the cell, a plurality of resources within the frequency span and within a defined time frame for transmitting a synchronization signal wherein a resource is characterised by a location in the frequency domain and a location in the time domain (Frenne, page 6, lines 1-9, page 6, lines 26-32 page 22, lines 28-35, Pre-defining, for a 5G cell, a plurality of resources with the pre-defined time and frequency position of an OFDM symbol for transmitting a synchronization symbol); and 
cause the synchronization signal to be transmitted in more than one of the plurality of resources (Frenne, Fig. 6, Fig. 8, 801, page 6, lines 26-32, page 15, lines 23-31, page 22, lines 8-12, Transmitting the synchronization signals in more than one of a plurality of OFDM symbols/resources).  

Frenne does not explicitly disclose determining the number of transmissions of the synchronization signal within a predetermined time period.

However, Yamamoto discloses determining the number of transmissions of the synchronization signal within a predetermined time period (Yamamoto, [0500], Determining the number of times the synchronization-source base station device is detected/transmits a signal within a predetermined period).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Frenne with determining the number of transmissions of the synchronization signal within a predetermined time period as taught by Yamamoto to more efficiently perform the synchronization process (Yamamoto, [0030]). 

As for claim 17, Frenne discloses:
(Frenne, Fig. 8, page 1, lines 6-10, page 2, lines 13-20, page 6, lines 1-9, page 6, lines 26-32, page 22, lines 28-35, The base station in a 5G cell having a frequency span of 20 MHz bandwidth/frequency domain), the base station comprising:
a memory that stores a plurality of instructions; and processor circuitry that couples to the memory and is configured to execute the plurality of instructions to (Frenne, Fig. 13, The processor and memory modules of the network node):
define, for the cell, a plurality of resources within the frequency span and within a defined time frame for transmitting a synchronization signal wherein a resource is characterised by a location in the frequency domain and a location in the time domain (Frenne, page 6, lines 1-9, page 6, lines 26-32 page 22, lines 28-35, Pre-defining, for a 5G cell, a plurality of resources with the pre-defined time and frequency position of an OFDM symbol for transmitting a synchronization symbol); and 
cause the synchronization signal to be transmitted in more than one of the plurality of resources (Frenne, Fig. 6, Fig. 8, 801, page 6, lines 26-32, page 15, lines 23-31, page 22, lines 8-12, Transmitting the synchronization signals in more than one of a plurality of OFDM symbols/resources).  

Frenne does not explicitly disclose determining the number of transmissions of the synchronization signal within a predetermined time period.

(Yamamoto, [0500], Determining the number of times the synchronization-source base station device is detected/transmits a signal within a predetermined period).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Frenne with determining the number of transmissions of the synchronization signal within a predetermined time period as taught by Yamamoto to more efficiently perform the synchronization process (Yamamoto, [0030]). 

As for claim 18, Frenne discloses:
A terminal for use in a wireless communication system providing at least one cell having a frequency span in the frequency domain (Frenne, Fig. 8, page 1, lines 6-10, page 2, lines 13-20, page 6, lines 1-9, page 6, lines 26-32, page 22, lines 28-35, The base station in a 5G cell having a frequency span of 20 MHz bandwidth/frequency domain), the terminal comprising:
a memory that stores a plurality of instructions; and processor circuitry that couples to the memory and is configured to execute the plurality of instructions to (Frenne, Fig. 14, The processor and memory modules of the wireless device):
determine, for said cell, a plurality of frequency domain locations within the frequency span and within a defined time frame, for possible reception of a synchronization signal (Frenne, , page 3, lines 17-24, page 9, lines 11-18,  page 6, lines 1-9, page 6, lines 26-32 page 22, lines 28-35, The terminal receiving/determining, for a 5G cell, a plurality of resources with the pre-defined time and frequency position of an OFDM symbol for transmitting a synchronization symbol); and 
to perform a cell search by detecting a synchronization signal transmitted by the cell in one or more resources at one or more of the plurality of determined frequency domain locations within the frequency span (Frenne, Fig. 6, Fig. 8, 801, page 3, lines 17-24, page 9, lines 11-18, page 6, lines 26-32, page 15, lines 23-31, page 22, lines 8-12, Preforming cell search/receiving the  synchronization signals transmitted in more than one of a plurality of OFDM symbols/resources).  

Frenne does not explicitly disclose determining the number of transmissions of the synchronization signal within a predetermined time period.

However, Yamamoto discloses determining the number of transmissions of the synchronization signal within a predetermined time period (Yamamoto, [0500], Determining the number of times the synchronization-source base station device is detected/transmits a signal within a predetermined period).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Frenne with determining the number of transmissions of the synchronization signal within a predetermined time period as taught by Yamamoto to more efficiently perform the synchronization process (Yamamoto, [0030]). 

5.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over FRENNE et al, WO 2015/080649 A1 (as cited in the IDS) 10/22/2019 in view of Yamamoto et al, US 2021/0184312 and further in view of PARK et al, US 2016/0128022 hereafter PARK. 

As for claim 10, Frenne discloses:
 Transmitting the broadcast channel (Frenne, Fig. 6, page 14, lines 26-33, page 16, lines 7-9, Transmitting the PBCH)

The combination of Frenne and Yamamoto does not explicitly disclose transmitting the broadcast channel includes determining how many of the possible resources for the broadcast channel to employ in the time frame, whereby the number of resources used for transmission of the broadcast channel may vary from one time frame to another time frame.

However, PARK discloses transmitting the broadcast channel includes determining how many of the possible resources for the broadcast channel to employ in the time frame, whereby the number of resources used for transmission of the broadcast channel may vary from one time frame to another time frame (PARK, [0115], [0123], Determining the number of resource blocks for the PBCH broadcast channel, wherein the number of resource blocks used for the transmission of the PBCH differs between the resource blocks).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention with combine the combination of the teachings of Frenne and Yamamoto with transmitting the broadcast channel includes determining how many of the possible resources for the broadcast channel to employ in the time frame, whereby the number of resources used for transmission of the broadcast channel may vary from one time frame to another time frame as taught by Frenne to provide more efficient transmission of control information (PARK, [0108]). 

6.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over FRENNE et al, WO 2015/080649 A1 (as cited in the IDS) 10/22/2019 in view of Yamamoto et al, US 2021/0184312 and further in view of Higuchi et al, US 2009/0220014 hereafter Higuchi. 

As for claim 13, the combination of Frenne and Yamamoto does not explicitly disclose:
The system has at least one channel raster, the same channel raster being used to define all of said frequency domain locations within the frequency span.

However, Higuchi discloses the system has at least one channel raster, the same channel raster being used to define all of said frequency domain locations within the frequency span (Higuchi, [0034], The channel raster on the first band has the same bandwidth at that of the second band).

(Higuchi, [0034]). 

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rinne et al, US 2007/0098053 paragraph [0010] discloses configuring a primary synchronization sequence to be transmitted every predetermine number of sub-frames in a defined bandwidth.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469